Per Curiam.
Holmes brought replevin to recover a mule. Defendant pleaded not guilty. Verdict and judgment were for the plaintiff. On writ of error the defendant below, Dan Graham, contends that in the transaction relative to a contemplated sale of the mule by Holmes to Graham, the title passed to Graham and replevin was not applicable. The evidence bearing on the trade is conflicting; but the jury was justified in finding for the plaintiff, upon the theory that title had not passed to the defendant. The verdict being warranted by the evidence, technical errors if any in rulings on the admission' or rejection of testimony are not harmful or material.
The judgment is affirmed.
Browne, C. and Taylor, Shackleford, Whitfield and Ellis, JJ., concur.